Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventors: Darvish et al.			:
Application No. 16/006,767			:		Decision on Petitions 
Filing Date: June 12, 2018			:			
Attorney Docket No. HIBM.002C2		:


This is a decision on the renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on October 9, 2020.

The petition is DISMISSED.

A renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) may be filed in response to this decision.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

Applicants seek to add the following benefit claims was filed on September 4, 2019:

	(1)	This application is a continuation of Application No. 14/285,602;
	(2)	Application No. 14/285,602 is a continuation of Application No. 13/364,181; and
	(3)	Application No. 13/364,181 is a continuation of Application No. 61/438,585.

The Office issued a decision dismissing a prior petition on August 3, 2020.  

The decision indicates any renewed petition filed in response to the decision must be properly signed.  In other words, the decision must be signed as follows:  

(1)	If a proper power of attorney to inventor Darvish is filed, the petition may only be signed by Darvish; or
(2)	If a proper power of attorney to inventor Darvish is not filed, the petition must be signed by both inventors.

The decision also indicates the renewed petition must state the entire delay between the date the benefit claims were due under 37 C.F.R. § 1.78(a)(4) and 37 C.F.R. § 1.78(d)(3) and the petition was filed was unintentional.


Applicants filed a renewed petition on October 9, 2020. The renewed petition includes a power of attorney signed by each inventor.

Pursuant to 37 C.F.R. § 1.32(b)(2), a power of attorney must, with emphasis added, “[n]ame one or more representatives.”

37 C.F.R. § 1.32(c) states, with emphasis added,

A power of attorney may only name as a representative:

	(1) 	One or more joint inventors (§ 1.45);
	(2)	[omitted]; 
	(3)	[omitted].

The Office has created a form that may be used to give a joint inventor a power of attorney.  The form includes a field for the identification of the name of the inventor being given the power of attorney.  Applicants used the form when filing the powers of attorney.

Each power of attorney indicates the legal name of the individual being given a power of attorney is “Daniel Darvish, MD.”  However, the actual legal name of the individual does not include the “MD.”  

The Office of Data Management issued a notice on October 15, 2020, rejecting the powers of attorney.  The notice does not clearly identify the basis for the Office of Data Management’s conclusion that the powers of attorney are improper.  A review of the record appears to indicate the Office rejected each power of attorney because the legal name listed (Daniel Darvish, MD) is different than the inventor’s actual legal name (Daniel Darvish).

A renewed petition may be filed in response to this decision.  The renewed petition must satisfy the following criteria:

(1)	The renewed petition must state the entire delay between the date the benefit claims were due under 37 C.F.R. § 1.78(a)(4) and 37 C.F.R. § 1.78(d)(3) and the petition was filed was unintentional; and
(2)	The renewed petition must be signed by inventor Valles-Ayoub in addition to be signed by Darvish if a proper powers of attorney to Darvish are not filed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.